Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Response to Amendment
In the amendment dated 03/18/2022, the following occurred: Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending and have been examined.

Claim Objections
Minor informalities: Claims 1, 8 and 15 recite “a lists that contain the concepts in of the existing trial” in the amended “computing…” step. Appropriate correction is required.
Minor informalities: Claims 1, 8 and 15 recite “a lists that contain the concepts in of the existing trial” in the amended “computing…” step. Appropriate correction is required.
Minor informalities: Claims 1, 8 and 15 recite “wherein the concept is considered to have a match” (emphasis added). An individual concept has not been introduced; only concepts (plural) has been introduced. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected for lacking written description.
Claims 1, 8 and 15 are rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of “wherein computing the edit distance comprises comparing each section of the received clinical trial data with the sections of the existing trials” (claim 1 being representative). This is a new matter rejection.
The Applicant’s Specification (at para. 0033: “runs an edit distance algorithm to compare each section of the new trial with the sections of the existing trials”) fails to provide support for this limitation. There is no disclosure describing that the running the algorithms comprises comparing each section of the received clinical trial data with the sections of the existing trials (i.e., there is no disclosure of the exact terms recited).
Likewise, claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) for lacking written description for the recitation of “wherein the comparing of each section… comprises comparing the concepts and values of the existing clinical trial data with a lists that contain the concepts in of the existing trial to determine if the concepts match” (claim 1 being representative). This is also a new matter rejection.
The Applicant’s Specification (at para. 0033: “The algorithm may compute the similarity between two trials as a version of edit distance; it may represent the two trials as two lists that contain the concepts in each trial, then calculate the cost of transforming the first trial's concept list into the second trial's concept list”) fails to provide adequate support for this limitation. There is no disclosure describing the recited limitation in exact terms.
Likewise, claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) for lacking written description for the recitation of “wherein the concept is considered to have a match in any of the flowing cases the exact concept occurs in the existing trial, a related concept occurs in the existing trial, or a concept with the same semantic type occurs in the existing trial”. This is also a new matter rejection.
The Applicant’s Specification (at para. 0036: “program… may determine that a concept is considered to have a match in any of the flowing” (i.e., following) “cases: the exact concept occurs in the opposite trial, a related concept occurs in the opposite trial, or a concept with the same semantic type occurs in the opposite trial”) fails to provide adequate support for this limitation. There is no disclosure describing the recited limitation in exact terms.
Note: It is not clear from Applicant’s Remarks (received 03/18/2022) where the subject matter is perhaps disclosed in full, clear, concise and exact terms.
	By virtue of dependence on the independent claims, the rejection of independent claims 1, 8 and 15 also applies to dependent claims 2-7, 9-14, and 16-20.










The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8 and 15 recite (claim 1 being representative) “wherein the concept is considered to have a match” (1) “in any of the flowing cases the exact concept occurs in the existing trial,” (2) “a related concept occurs in the existing trial,” (3) “or a concept with the same semantic type occurs in the existing trial”. It is not clear as written that these are options to choose from. Per Specification (at para. 0036) and understanding ‘flowing’ to mean ‘following’, the Examiner suggests amending to recite “a concept is considered to have a match in any of the following cases: the exact concept occurs in the opposite trial, a related concept occurs in the opposite trial, or a concept with the same semantic type occurs in the opposite trial” (or similarly).
	By virtue of dependence on the independent claims, the rejection of independent claims 1, 8 and 15 also applies to dependent claims 2-7, 9-14 and 16-20.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Step 1: Claims 1, 8, and 15 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). 
Eligibility Step 2A Prong 1: The identified abstract idea (claim 1 being representative) is for measuring the similarity of clinical trials using a document similarity analysis technique, the method comprising:
receiving […] user-entered clinical trial data;
extracting […] concepts and values from each section of the received clinical trial data […], wherein the received clinical trial data is broken down into key sections […];
searching […] a corpus of existing trials with concepts similar to the extracted concepts and values;
computing […] an edit distance for each section of the existing trial, wherein computing the edit distance comprises comparing each section of the received clinical trial data with the sections of the existing trials, wherein the comparing of each section of the received clinical trial data with the sections of the existing trials comprises comparing the concepts and values of the existing clinical trial data with a lists that contain the concepts in of the existing trial to determine if the concepts match, wherein the concept is considered to have a match in any of the flowing cases the exact concept occurs in the existing trial, a related concept occurs in the existing trial, or a concept with the same semantic type occurs in the existing trial;
calculating […] an overall similarity score based on a weighted distance of each section of the existing trial; and
displaying […] the overall similarity score to a user on a graphical user interface, wherein one or more most similar existing trials from the corpus are transmitted to the user, wherein the overall similarity score is computed against the entire corpus of the existing trials.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of one or more processors (claims 1, 8 and 15), one or more computer-readable memories (claim 8) and one or more computer-readable tangible storage media (non-transitory CRM) (claims 8 and 15). That is, other than reciting a processor (claims 1, 8 and 15), a computer-readable memory (claim 8) and a non-transitory CRM (claims 8 and 15), the claimed invention amounts to a human following a series of rules or steps to measure the similarity of clinical trials using a document similarity analysis technique. For example, but for the processor and the computer-readable memory and the non-transitory CRM, the claims encompass a person receiving, analyzing (e.g., searching), manipulating (e.g., extracting, computing, calculating), transmitting or outputting (e.g., presenting) data at a computer terminal. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its BRI, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Eligibility Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor (claims 1, 8 and 15), a computer-readable memory (claim 8) and a non-transitory CRM (claims 8 and 15) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of using natural language processing (NLP). In computational linguistics, an NLP is one or more “techniques which will automatically analyse large quantities of spoken (transcribed) or written text in ways which are broadly parallel to what happens when humans carry out this task” (“natural language processing (NLP)” from Credo Reference) (see PTO-892 filed 02/02/2021). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Eligibility Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claims 1, 8 and 15), the computer-readable memory (claim 8) and the non-transitory CRM (claims 8 and 15) to perform the method (represented by claim 1) amount no more than mere instructions to apply the exception using a generic computer or generic computer component(s). Mere instructions to apply an exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of using NLP is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Stevens et al. (US 2020/0194131 A1) indicates that using NPL is well-understood, routine, conventional activity; and NLP has been used to analyze the text of document(s) to identify the meaning of a term by parsing the selected document (see ¶0032). Further, the prior art of record indicates that NPL models are well-understood, routine, and conventional mathematical concepts (see Young et al., “Recent Trends” (2018) at Abstract; Chakrapani et al., US 2020/0250209 A1 at ¶0002; and Allen et al., US 2016/0246945 A1 at ¶0014). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claims 2-7, 9-14 and 16-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible. Claim(s) 2-7, 9-14 and 16-20 merely further describe(s) the abstract idea (e.g. initializing arrays, removing items, calculating/accumulating an edit cost, using ontology, removing shared concepts, comparing concepts, generating a summary, determining that a lower edit distance value indicates a greater degree of similarity, searching together immediate parents or children of the extracted concepts).

Response to Arguments
Claim objections
Regarding objections to claims 1, 8 and 15 for containing minor informalities, the previous objections are withdrawn. Several objections are added as necessitated by amendment.

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s amendments and lack of arguments. The previous 112a rejection has been withdrawn. The rejection of “vocabularies contained…” has been obviated by the Applicant’s amendment. The rejection of “document similarity analysis technique” has been reconsidered and withdrawn because it is merely part of the preamble that does not carry weight. That is, the document similarity analysis technique is the one recited in the body of the claims.

Note: 35 U.S.C. §112(b)
There were no previous 112(b) rejections. Currently, 112(b) rejections have been issued as necessitated by amendment.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Applicant respectfully submits that in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance… Applicant’s claimed invention is the eligible subject matter. More specifically, Applicant submits that the claimed invention demonstrates a practical application of the exception” (Remarks, pg. 9).

Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. The additional elements which need to demonstrate integration of the judicial exception into a practical application or amount to significantly more are the generic computer components and natural language processing. The generic computer components (e.g., processor) amount no more than mere instructions to apply the steps (e.g., the “extracting…” step). Using natural language processing is merely generally linking the identified abstract idea to a particular technological environment. Accordingly, none of the additional elements, alone or in combination, integrate the identified abstract idea into a practical application. 

b. “NLP is not just used to analyze the text of documents. It is used to identify specific concepts in particular sections of certain documents” (Remarks, pg. 11).

Regarding b.: The Examiner respectfully disagrees and submits that the steps recited do not recite the improvement of a computer or tool or an improvement to another technology. Further, using NLP is merely generally linking to using a known tool as it was intended to be used. See Alice Corp. Further, unlike Finjan, there is no improvement to the computer or a natural language processing tool used to perform the identified abstract idea. The Applicant has not pointed to, nor can the examiner find, anything in the claimed invention that provides an improvement to the computer within the meaning of Finjan; merely reciting that the computer or natural language processing tool performs certain functions is not an improvement to the computer or natural language processing tool.

c. “The present invention further describes "computing, by the processor, an edit distance for each section of the existing trial, wherein computing the edit distance comprises…"” (Remarks, pg. 11).

Regarding c.: The Examiner further submits that while the “computing…” step now recites an improved abstract idea; an improved abstract idea is still an abstract idea. Only additional elements can provide a practical application or significantly more.
	The Examiner has reviewed the as-filed disclosure and cannot suggest a path forward with regard to the lack of subject matter eligibility.

Regarding the rejection of Claims 2-20, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Note: Withdrawal of the rejection under 35 U.S.C. §103
The following is an Examiner’s statement of reasons for withdrawing the rejection under 35 U.S.C. 103: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim(s) as follows* (claim 1 being representative): 
	computing, by the processor, an edit distance for each section of the existing trial, wherein computing the edit distance comprises 
		comparing each section of the received clinical trial data with the sections of the existing trials, wherein the comparing of each section of the received clinical trial data with the sections of the existing trials comprises 
			comparing the concepts and values of the existing clinical trial data with a lists that contain the concepts in of the existing trial to determine if the concepts match, wherein 
				the concept is considered to have a match in any of the flowing cases the exact concept occurs in the existing trial, a related concept occurs in the existing trial, or a concept with the same semantic type occurs in the existing trial.

The most remarkable prior art of record is as follows:
Sinha et al. (US 2020/0004876 A1).
Sapoznik et al. (US 10,733,614 B2).
Tripathi et al. (US 2020/0090790 A1).
Oliveira et al. (US 2019/0114304 A1).

The withdrawal of the 103 rejection for the independent claims also applies to dependent claims 2-7, 9-14 and 16-20.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626